Minton, C.J.,
CONCURRING IN PART AND DISSENTING IN PART:
I respectfully dissent. Though I join the majority in its resolution of Sasser’s robbery conviction, I must depart from its analysis in granting him a directed verdict for first-degree burglary. Sasser was not entitled to a directed verdict on that charge because the Commonwealth presented sufficient evidence in what is a sparse record that Sasser armed himself with a deadly weapon while in immediate flight from the Frye building—or at least enough evidence to allow the jury determine his guilt.
To begin, I would like to remind my colleagues in the majority of the high evi-dentiary burden for rejecting a trial court’s denial of a directed verdict. To be sure, we only do so when, in light of the evidence as a whole, it would be dearly unreasonable for a jury to find guilt.18 And a criminal defendant is not entitled to a directed verdict dismissing the charge.19 Further showcasing the presumption favoring the trial court, all evidence is construed in a light most favorable to the Commonwealth.20
Before even reaching the statutory and evidentiary question of whether the Commonwealth satisfied its burden of proof, the poor quality of the record alone may warrant affirming the trial court’s denial. Whatever arguments were made regarding jury instructions or as part of a motion for directed verdict eludes this Court’s review. I am left to presume the directed-verdict issue was preserved at all—let alone the troubling task of divining any arguments raised or the basis of the trial court’s decision to deny Sasser a directed verdict. All we do know is that the jury was also instructed on second-degree burglary; a charge it unanimously rejected.
But preservation aside, in giving effect to the ordinary meaning of the burglary statute, there is sufficient evidence to take the charge to the jury. The “immediate *299flight” inquiry has proven to be elusive to this Court over the years. But the express language of the statute clearly expands the definition of first-degree burglary well beyond the physical location of the theft—the deadly weapon may bear no relation to the building or theft whatsoever. Indeed, in Baker v. Commonwealth, we held that “if a burglar arms himself at any time within the immediate flight from the dwelling!,] he may be convicted of first-degree burglary.”21 A fleeing burglar seeking to avoid capture could potentially arm himself at any point during the pursuit, increasing the risk of death or serious injury to pursuers, as well as any bystanders. The post-theft action codified in the statute’s text applies to this precise type of activity, and the statute makes clear that acquiring a deadly weapon when fleeing from a burglary is an aggravating circumstance worthy of a heightened offense.
So the critical inquiry for this issue is whether the Commonwealth presented sufficient evidence of Sasser arming himself in his immediate flight from the Frye residence. It is Sasser’s own account, presented through Officer Loomis at trial, that he left his firearm in the woods just outside Frye’s home, and retrieved it as he left the property. Essentially, Sasser admitted to arming himself in his immediate flight from the building, under a misguided notion that first-degree burglary can only occur inside the residence. My colleagues in the majority are disappointed' by the lack of extensive inculpating Sasser of this offense. And no doubt, I too would prefer a more robust record of evidence the Commonwealth employed in making its case. But I cannot say that the defendant’s own testimony that he retrieved the gun when he fled the building—testimony that is undisputed—fails to meet the evidentiary threshold to support of the charge. This testimony does more than raise an inference—it borders on confession.
This Court’s understanding of “immediate flight” under the first-degree burglary statute continues to baffle us, and we are no closer to a judicially-manageable understanding. But while the text is pesky, we cannot ignore its reach, nor can we ignore the testimonial evidence inculpating Sasser of this offense. The majority became so distracted by how to prove immediate flight that it could not see the forest for the trees; it neglects the near-confession from Sasser that supports the charge. We can question whether the jury should have convicted Sasser under these circumstances. But it is not our place to disrupt its verdict when the.Commonwealth meets its evidentiary burden—no matter how narrowly it does so.
I dissent.
Keller, J., joins.

. See Commonwealth v. Fletcher, 59 S.W.3d 920, 921 (Ky. 2001).


. Commonwealth v. Benham, 816 S.W.2d 186, 187-88 (Ky. 1991).


. See Commonwealth v. Jones, 283 S.W.3d 665, 668 (Ky. 2009); see also Commonwealth v. Sawhill, 660 S.W.2d 3, 4 (Ky. 1983).


. 860 S.W.2d 760, 762 (Ky. 1993)(emphasis added).